OPINION ON PETITION TO REHEAR
The appellant has filed a respectful motion for a rehearing in this case specifically asking us to review two issues not addressed in the court’s opinion, i.e., (1) that the immunity granted by T.C.A. § 8-8-303 should not apply in this case and (2) that we did not address the inclusion of Exchange Mutual Insurance Company as a defendant.
Our disposition of the case renders these issues moot. Accordingly, appellant’s petition is denied at her costs.
FRANKS, J., and CLIFFORD E. SANDERS, Senior Judge, concur.